 JOSEPH WEINSTEIN ELECTRIC CORP.25JosephWeinstein Electric Corp.andUnitedMechanics' UnionLocal 150 F, Amalgamated Meat Cutters&Butcher Workmenof North America, AFL-CIO and Local 199, Industrial Workersof Allied Trades, Party to the ContractLocal 199, IndustrialWorkers of Allied TradesandUnitedMechanics'Union Local 150 F, Amalgamated Meat Cutters &Butcher Workmen of North America, AFL-CIO and JosephWeinstein Electric Corp.,Party to the Contract.Cases Nos.2-CA-9829 and 2-CB-3946.April V, 1965DECISION AND ORDEROn December 16, 1964, Trial Examiner Morton D. Friedman issuedhis Decision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certain af-firmative action, as set forth in the attached Trial Examiner's Decision.He declined to pass on other unfair labor practices alleged in the com-plaint, and made no recommendations as to them. Thereafter, the Gen-eral Counsel and the Respondent filed exceptions to the Decision andsupporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Decision,the exceptions, the briefs, and the entire record in this case, and herebyadopts the findings, conclusions,' and recommendations of the TrialExaminer with the modifications note below.2'As it appears that Respondent Employer's lockout of its employees on January 6, 1964,was motivated in substantial part by unlawful antiunion considerations,we agree with theTrial Examiner's determination that the lockout was violative of Section 8(a)(3) and (1)of the Act2We agree with the General Counsel that the Order should be modified to require theRespondent Employer(1) to cease and desist from encouraging membership in Local 199;(2) to displace,if necessary,employees hired subsequent to the lockout and unfair laborpractice strike in order to afford reinstatement to the unfair labor practice strikers whowere displaced;and (3) to make whole unfair labor practice strikers who apply for, butare denied,reinstatement.We also correct paragraph Bl (a) of the Recommended Orderto conform to the decisions inN L.R B. v. Drivers,Chauffeurs,and Helpers Local UnionNo. 639;International Brotherhood of Teamsters,etc. (Curtis Brothers),362 U.S. 274, andInternational Ladies' GarmentWorkers Union v. N L R.B. (Bernhard-Altmann TexasCorp.),366 U S. 731.152 NLRB No. 3 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner and orders thatRespondents, Joseph Weinstein Electric Corp., its officers, agents, suc-cessors, and assigns, and Local 199, IndustrialWorkers of AlliedTrades, its officers, agents, and representatives, shall take the action setforth in the Trial Examiner's Recommended Order with the followingmodifications :1.Substitute the following for subparagraph (e) of paragraph Al:"Encouraging membership in Local 199, Industrial Workers ofAllied Trades, or discouraging membership in or activities on behalfof United Mechanics' Union Local 150 F, Amalgamated Meat Cutters& Butcher Workmen of North America, AFL-CIO, or any other labororganization of its employees, by discriminatorily locking out the saidemployees or by discriminating against them in any other manner inregard to their hire and tenure of employment or any other term orcondition of employment."2.Substitute the following for subparagraph (d) of paragraph A2:"Upon application, offer to John Quirke, Harry Lalim, RichardBoyko, Hans Weinert, Herbert Kreiselman, and Louis Martino, im-mediate and full reinstatement to their former or substantially equiv-alent positions, without prejudice to their seniority or other rights andprivileges, dismissing if necessary, any person hired on or after Janu-ary 6, 1964, and make such applicants whole for any loss of pay suf-fered by reason of the Respondent's refusal, if any, to reinstate thembeginning 5 days after their application to the date of Respondent'soffer of reinstatement.Such loss of pay shall be computed in themanner established by the Board in F.W. Woolworth Company,90NLRB 289, and IsisPlumbingc'HeatingCo., 138 NLRB 716."3.Substitute the following for subparagraph (a) of paragraph BI:"Acting as the exclusive bargaining representative of any of theemployees of Joseph Weinstein Electric Corp., for the purpose of deal-ing with it concerning grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of employment, unless anduntil the Union shall have been certified by the Board as the exclusiverepresentative of Respondent's employees."4.The first indented paragraph of Appendix A attached to the TrialExaminer's Decision is amended to read :WE WILL NOT encourage membership in Local 199, IndustrialWorkers of Allied Trades, or discourage membership in UnitedMechanics' Union Local 150 F, Amalgamated Meat Cutters &Butcher Workmen of North America, AFL-CIO, or any other JOSEPH WEINSTEIN ELECTRIC CORP.27labor organization, by locking out our employees or in any othermanner discriminating as to the hire, tenure, or any other term orcondition of employment of any of our employees.5.Next to the last indented paragraph of Appendix A attached tothe Trial Examiner's Decision is amended to read as follows :WE WILL, upon application, offer to John Quirke, Harry Lalim,Richard Boyko, Hans Weinert, Herbert Kreiselman, and LouisMartino, immediate and full reinstatement to their former or sub-stantially equivalent positions, without prejudice to their seniorityor other rights and privileges, dismissing, if necessary, any per-son hired on or after January 6, 1964, and make such applicantswhole for any loss of pay suffered by reason of our refusal, if any,to reinstate them beginning 5 days after their application to thedate of our offer of reinstatement.6.The first indented paragraph of Appendix B attached to theTrial Examiner's Decision is amended to read :WE WILL NOT act as the exclusive bargaining representative ofany of the employees of Joseph Weinstein Electric Corp., for thepurpose of dealing with it concerning grievances, labor disputes,wages, rates of pay, hours of employment, or any other conditionsof employment unless and until we have been certified by the Na-tional Labor Relations Board as the exclusive representative of itsemployees.7.Add the following immediately below the signature line of Ap-pendix A attached to the Trial Examiner's Decision :NOTE.-We Will notify the above-named employees if presentlyserving in the Armed Forces of the United States of their rightto full reinstatement upon application in accordance with theSelective Service Act and the Universal Military Training andService Act of 1948, as amended, after discharge from the ArmedForces.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges filed on February 7, 1964,in Cases 2-CA-9829 and 2-CB-3946,by United Mechanics'Union Local 150 F, Amalgamated Meat Cutters&ButcherWorkmen of North America, AFL-CIO, herein referred to as Local 150 F, theRegionalDirector forRegion 2 of the National Labor Relations Board,herein called the Board,issued a consolidated complaint on May 5, 1964, on be-half of the General Counsel of the Board against Joseph Weinstein Electric Corp.,herein referred to as the Company,and Local 199, Industrial Workers of AlliedTrades, hereinafter referred to as Local 199, alleging violations of Section 8(a)(1),(2), (3), and(5) and Section8(b)(1)(A)and (2)of the National Labor Rela-tionsAct, as amended(29 U.S.C. Sec. 151et seq.),herein called the Act. Intheir duly filed answers to the aforesaid complaint,the Company and Local 199,while admitting certain of the allegations thereof, denied the commission of anyunfair labor practices. 28DECISIONSOF NATIONALLABOR RELATIONS BOARDPursuant to notice, a hearing was held before Trial Examiner Morton D. Fried-man in New York, New York, on June 8 to 11, 1964.All parties were representedand afforded a full opportunity to be heard, to introduce relevant evidence, to presentoral argument, and to file briefs.Briefs were filed by all parties with the excep-tion of Local 150 F.Upon consideration of the entire record in this case, including the briefs of theparties, and upon my observation of the demeanor of each of the witnesses whotestified before me, I make the following:FINDINGSOF FACT AND CONCLUSIONS OF LAW1.THE BUSINESS OF THE RESPONDENTThe General Counsel contends and the Respondent denies that it will effectuatethe policies of the Act to assert jurisdiction over the Respondent herein.Itwas stipulated at the hearing that at all times material the Respondent whichmaintains its principal office and place of business in the city and State of NewYork has been engaged in installing electrical wiring and air-conditioning units andproviding related services.It is further stipulated that during the year immediately preceding the issuance ofthe complaint herein, a representative period, the Company in the course and conductof its business operations performed services within the State of New York valuedin excess of $180,000, including services for the following entities:Flower Fifth Avenue Hospital--------------------------------- $39, 379BillenAir Conditioning Inc-----------------------------------3, 232Avis Rent-A-Car System, Inc-----------------------------------763Arco Cooling and Ventilating Co., Inc--------------------------7, 903Lucille Bag Co----------------------------------------------2,359Williamsburg Greeting Corp-----------------------------------2, 678Helmsley Spear----------------------------------------------467With regard to the Flower Fifth Avenue Hospital, which is a voluntary hospitalhaving a gross revenue in excess of $500,000 from providing and performing medi-cal and hospital services, during the past year the said hospital purchased and causedto be transported and delivered to its place of business surgical and medical suppliesvalued in excess of $50,000, directly from outside the State of New York.Each of the other entities listed above as customers of the Company, other thanFlower Fifth Avenue Hospital, annually sells and ships goods and materials valuedin excess of $50,000, to customers outside the State of New York and/or performsservices valued in excess of $50,000, in States other than the State of New York.In addition to the foregoing, during the past year, the Company in the courseand conduct of its business operations, furnished services to the Atomic Energy Com-mission in an amount of $2,069 and to the United States Army Pictoral Service inan amount of $4,500.During the same period of time, the Respondent performed services in the re-modeling of a building in which Gramercy Construction Corporation was the primecontractor for the General Services Administration.The work consisted of con-struction or alteration by Gramercy, and the Company as a subcontractor, for thepurpose of altering office space for use by the Atomic Energy Commission.Theamount of the Company's subcontract from Gramercy for this work was $11,000.The Board asserts jurisdiction over all nonretail enterprises which have an outflowacross State lines of at least $50,000 whether such outflow be regarded as direct orindirect.Indirect outflow refers to sales of goods or services to users meeting anyof the Board's jurisdictional standards except the indirect inflow or outflow stand-ards.'Thus, in the case at bar, the Company meets the indirect outflow standardsinasmuch as the services rendered to the firms listed above exceed the sum of $50,000and each of the firms so listed directly ships goods or performs services in excess of$50,000 directly outside the State of New York.The Respondent contends, however, that the services rendered to the Flower FifthAvenue Hospital cannot be considered in the foregoing computation because theBoard would not assert jurisdiction over Flower Hospital inasmuch as hospitals arein an exempt class.However, the Board also treats sales of goods or services toenterprises or organizations which are themselves exempted from the Board's juris-diction as indirect inflow or outflow, where such enterprises' or organizations' opera-i SiemonsMailing Service,122 NLRB 81, 85. JOSEPH WEINSTEIN ELECTRIC CORP.29tions are of the magnitude necessary for assertion of jurisdiction over comparablenonexempt organizations.2Thus, although the Board might not assert jurisdictionover the Flower Fifth Avenue Hospital, nevertheless the direct inflow of FlowerFifth Avenue Hospital would be sufficient for the Board to assert jurisdiction overthis enterprise were it not in an exempt classification and can be computed as partof the Company's indirect outflow.Moreover, the Board has asserted jurisdiction over enterprises which have animpact upon the national defense where the goods sold or the services rendered arenot directly related to the national defense but which are indirectly related to theextent that the Board has eliminated the requirements that an enterprise's nationaldefense operations must be directly related to national defense.Thus it has heldthat the subcontractor on a construction project for the Air Force whose servicesconsisted of furnishing ready-mixed concrete for the prime contractor, as having animpact upon national defense.3Moreover the Board has also decided that theamount of such goods sold or services rendered need not be sufficient to satisfy theBoard's retail or nonretail standards.4Thus in the instant case the Company hasfurnished,within the critical period to the Gramercy Construction Corporationwhich in turn altered a building for the General Services Administration for theuse of the Atomic Energy Commission, services of a value of approximately $11,000.5Upon the basis of all of the foregoing I find that the Respondent is engaged incommerce within the meaning of the Act and that it will effectuate the policies of theAct to asseit jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDIt is admitted and I find that at all times material herein Local 150 F and Local 199are labor organizations within the meaning of Section 2(5) of the Act.III.THE ISSUESa.Has Local 150 F been the designated and selected bargaining representativeof the Company's employees at all material times?b.Did the Company on January 6, 1964, lock out its employees?c.Did the Company refuse to bargain in good faith with Local 150 F?d.Did the Company unlawfully assist Local 199 by recognizing and bargainingwith it at a time when Local 199 did not represent a majority of the Respondent'semployees?e.Did Local 199 cause the Company to discriminate against its employees byentering into and enforcing a contract with a 7-day union-security clause at a timewhen Local 199 did not represent a majority of the Company's employees?f.Were the employees engaged in an economic strike or an unfair labor practicestrike?IV.THE UNFAIR LABOR PRACTICESA. BackgroundFor a number of years past, Local 150 F represented the Company's employees andentered into a series of collective-bargaining agreements with it.Local 150 F represents mechanics of various types who perform work mainly foremployers who contract with firms located in the garment area of New York City.Respondent's employees, who are electricians, are engaged for the most part in suchwork.However, the Respondent has done, and does, electrical contracting outside ofthe garment area in general, in repair and construction work.Evidently Local 150 Fhas jurisdiction only over electrical workers in the limited area of the garment sectionand has a working agreement with Local 3 of the International Brotherhood of Elec-tricalWorkers, AFL-CIO, herein referred to as Local 3, not to represent employeeswho do work outside of the garment area. Local 199 is evidently an amalgamatedlocalwhich represents employees in all sections and in all trades in the city ofNew York.2 Supra.Ready Mixed Concrete I! Materials, Inc,122 NLRB 318.SeeOrange Belt District Council of Painters ##48, AFL-CIO, etc. (Calhoun DrywallCompany),139 NLRB 383, 3895 Cf.Canal Marais Improvement Corporation,129 NLRB 1332 for impact on nationaldefense where office building housing Federal Government agency's offices is involved 30DECISIONSOF NATIONALLABOR RELATIONS BOARDAs early as 1959, the Respondent Company, through its vice president, MartinWeinstein, desired to expand its field of operations beyond the garment industrybut ran into difficulty because of the agreement between Local 150 F and Local 3.During that period of time, therefore, Martin Weinstein expressed his dissatisfactionwith Local 150 F and informed several of the employees, among them John Quirke,the Local 150 F shop steward, and Herbert Kreiselman, that he was unhappy withLocal 150 F and desired the men to join Local 199 which would permit Weinsteinmore freedom of operation.As a result of this situation, several days before theexpiration of the then current contract which was to expire on January 5, 1960,Weinstein called his employees together in the Company's shop and informed themthat he wanted them to join Local 199 and that he no longer wanted them to belongto Local 150 F. John Quirke, as spokesman for the men, expressed his dissatisfactionwithWeinstein's plans and, as a result, Weinstein told Quirke that the latter wouldnot be working in the shop any longer.Weinstein told all the other employees whohad been assembled that if they did not want to go along with Local 199 they wouldall be fired.One word led to another and Weinstein told Quirke to get his toolbox,empty out Weinstein's material from it, and get out of the shop.He told much thesame thing to other employees.Thereafter, the employees left with their tools andtook them down to the union hall where they told business representative, Sol Fried-man, what had occurred in the shop. Thereafter, the men were out of work for severaldays.Finally, at a meeting before the New York State Board of Mediation, an agree-ment was reached with Local 150 F and the men went back to work.6At various times since then, and during the year 1963, Weinstein again spoke to anumber of his employees concerning Local 199.At such times Weinstein expressedhis dissatisfaction with Local 150 F because it confined his operations to the smallarea covered by the garment industry and because he felt that Local 199 would bebetter for him and for the men.7Local 3 of the IBEW also entered the scene during this period.While there isnothing specific in the record which sets forth a definite jurisdictional agreement be-tween Local 3 and Local 150 F, nevertheless, there is indication that some jurisdic-tional agreement or understanding did exist.Thus, Sol Friedman, Local 150 F busi-ness representative, admitted that both Local 3 and Local 150 F are members of theCentral Trades and Labor Councils and that they cooperate with each other. It isalso clear that at some time during the late winter, spring, or early summer of 1963the employees of the Company attended a meeting at Local 3 offices at which werepresent the employees, Sol Friedman of Local 150 F, and Nathan Chadwick, arepresentative of Local 3.Discussed was the possible transfer of the membership ofthe company employees from Local 150 F to Local 3. At least some of the menwere in accord with such a possible transfer.One thing is certain, Local 150 Fthrough Sol Friedman expressed a desire to cooperate to the extent that if the mendesired to go over to Local 3 he, as representative of Local 150 F, would not stopthem. In fact, the manner in which the election was to be made was discussed. Itwas felt that since there was a current contract between Local 150 F and the Com-pany nothing could be done while the contract was in force and effect but that as soonas the contract-bar period ended and notification could be given, Local 3 wouldnotify the Company that it now represented the majority of the Company's em-ployees.Also discussed was a possible strike if Weinstein refused to recognizeLocal 3 at such time.However, evidently nothing further developed from thesediscussions.Nevertheless, the Company, when learning through Chadwick that therewas some intention to have the employees transfer from Local 150 F to Local 3, fileda charge against Local 3 and Local 150 F with the Board's Regional Office. Thischarge was eventually dropped and the employees never did transfer into Local 3.Thus, at the critical times herein, there was Weinstein, who was dissatisfied with hisemployees' union, Local 150 F, and felt that he and the employees would be better offwith a transfer to another union, Local 199.Also in the picture was a third union,Local 3, IBEW, in which the employees were possibly interested and which wouldhave perhaps given the employer a larger area in which to operate.However, Wein-stein testified, without contradiction, that when Chadwick and Friedman spoke to him6From the credited testimony of John Quirke and HerbertKreiselman.Weinstein didnot directly refute this testimony but merely denied that he had locked outhis men in1960From my observation of the witnesses and from their observeddemeanor on thestand I credit Quirke and Kreiselman and do not credit Weinstein's denials.7From the credited testimony of John Quirke and HerbertKreiselman.Weinstein inhis testimony admitted that he spoke to the men about Local 199 at leastonce and then,later in his testimony,he admitted that it could have beena number of times. JOSEPH WEINSTEIN ELECTRIC CORP.31about the possibility of the men transferring to Local 3, he asked Chadwick what wasin itfor him and Chadwick could not assure him that he would be free to bid on jobsthat other Local 3 employers were bidding on.Accordingly, it would have been withgreat reluctance that Weinstein would have signed with Local 3, if at all. It was inthis context of a three-way tug of war that the events occurred herein which arealleged to have constituted unfair labor practices.B. The eventsOn January 9, 1962, Local 150 F and the Company entered into a 2-year collective-bargaining agreement.By a letter dated November 6, 1963, Local 150 F notified theCompany that this agreement would terminate in accordance with its provisions onJanuary 6, 1964, and Local 150 F, in this writing, offered to meet with and negotiatea new contract with the Company on a mutually agreed-upon date.On December 11, 1963, Martin Weinstein and Sol Friedman, the Local 150 Fbusiness agent, met at Friedman's office at which time they discussed the contract.Friedman gave to Weinstein a copy of the Union's proposed agreement, which, ac-cording to Friedman, was a copy of a uniform contract which the rest of the in-dustry had already signed.This proposed agreement contained blanks, some ofwhich were filled in showing the wages which the Union was demanding. Theagreement also included shorter hours of work, increased severance pay, and otheritems which had not been included in the expiring contract.Weinstein told Fried-man that he was not going to give Local 150 F all that it wanted and that all hewas going to give was some increase in wages to some of the men.At that timeFriedman offered to show Weinstein executed contracts that other employers in theindustry had signed.Weinstein answered that he was not interested in what othershad done, that he was only interested in Weinstein and that he knew what he hadto do.Friedman then warned Weinstein that Local 150 F did not want to have anyof the problems that they had had in 1960 at the time of the renewal of the agree-ment that year.According to Friedman, Local 150 F wanted to obtain mechanics'pay for mechanics instead of helpers' pay for certain mechanics; a 35-hour weekwhich other people in the industry had; minimum mechanics' wages of $125 a week;and 2 percent severance pay and several other items.At any rate, when the meet-ing broke up Weinstein took the proposed contract with him for study.Later that month Weinstein called Friedman and told the latter that he did nothave or was not clear about all of the Union's demandsAs a result, on Decem-ber 24, Friedman mailed to Weinstein a letter setting forth all of Local 150 F'sdemands.This letter was received by Weinstein on December 26, 1963.On thatsame day, Friedman and Weinstein met again at Friedman's office.Friedman and Weinstein discussed the demands set forth in Friedman's letter ofDecember 24, 1963.These demands were a 35-hour week, two 10-minute breaks,$130 minimum mechanics' pay, 2 percent severance pay, all men running jobs aloneto be brought up to mechanics' status, and a general increase of $10 on January 6,1964, and $10 on January 6, 1965.Weinstein was angry with regard to the demandsof the letter of December 24, because, he maintained, and with some validity, thatthe demands contained in the letter were higher than the figures that were insertedin pencil in the proposed contract which had been submitted to him by Friedmanat the earlier date.At any rate, Weinstein again was quite adamant and statedthat he would not give anything except some raises to certain individuals and wouldnot consent to any other of the proposals.He insisted that the contract be thesamein other respects as the one which was about to expire.According to Fried-man, Weinstein further stated that he was not interested in what other employers inthe industry had done but that he wanted an edge; that the others were not runninghis business for him and he would do what was good for him. Friedman askedifWeinstein had discussed the proposal with the latter's father and Weinstein an-swered that his father was not running the business; that he was running the busi-ness and that he would do what was good for the business.With regard to salaries,Weinstein stated that he would consent to giving HansWeinert and John Quirke $5 increases for the following year and that as far asthemechanics who were getting helpers pay was concerned, he wanted to phasetheir increases out over the period of the proposed agreement.Friedman toldWeinstein that this was not acceptable to the Union; that these individuals weremechanics carrying the responsibility of a mechanic's job; that they were inde-pendently doing big jobs with other people working under them and that for suchwork and responsibility mechanics' wages should be paid.He therefore refused togo along with the phasing out proposal suggested by Weinstein and insisted that allmechanics be brought up to mechanics'pay at the rate of $130 per week.Wein- 32DECISIONSOF NATIONALLABOR RELATIONS BOARDstein reiterated that he would not consent to this and that he desired the terms of theexpiring contract without any changes.Thus the meeting left the parties very muchin the same positions they had before the meeting 8On January 3, 1964, all of the employees of the Company were assembled in thebasement of the Respondent's shop.On that evening,contrary to the usual customof paying the men on the job at the end of the week, the employees weie told tocome back to the shop and were addressed by Martin Weinstein.When the em-ployees had gathered in the basement a conversation was commenced by Weinstein.BeforeWeinstein addressed the men, however,employee John Quirke, who waslooking for his clothes so that he could get dressed,noticed thatWeinstein andMargolin were unloading material from the trucks which had been on various jobs,and he especially noticed that the material that he had left on the job on which hehad been working,which he had thought he would continue to work on the follow-ingMonday morning, was also brought in.He was able to identify these materialsbecause his initials were on the box in which the materials were placed.HarryLalim observed pretty much the same course of events.Martin Weinstein addressed the men as follows:"The contract is up. If I don'thave 199 in the shop,I don't want no union at all." 9Weinstein proceeded to tell the men that he had read the proposed contract andthere was"everything in it" that he did not like.He specifically mentioned thevacations.Weinstein and the employees started to discuss the contract,even dis-cussed pay.However, Weinstein refused to consent to anything.Then, after thediscussion of the contract,Weinstein told the assembled group of employees that thedoor was going to be locked Monday morning and he was not going to allow any-body into the shop.Quirke then asked him what he meant by that because thecontract had not expired.Weinstein answered that the contract had expired andthat he would show it to the men upstairs.Quirke told him that he did not haveto show it,that he would take Weinstein'sword for it, but as far as he knew thecontract had not expired.1eThen Quirke told Weinstein,"If you put us out tonight,I will consider this a lockout "Weinstein answered,"I don't care what you call it, you can call it a lockout, alayoff, whatever you call itThe door is going to be locked Monday morning andthere is going to be nobody working in this shop."After this the men left theshop and proceeded to the offices of Local 150 F where they related to Sol Fried-man the events of the day.Friedman said that he would speak to Weinstein andinstructed the men to meet at their usual reporting time in front of the shop on thefollowing Monday morning."8 From the credited testimony of Sol FriedmanThis testimony did not differ toogreatly from the testimony of Weinstein and, in fact,Weinstein stated that he was indeedupset by the demand letter of December 24 and that he was adamant in refusing theUnion's demands and insisting upon a contract with which he could live.O From the credited testimony of John Quirke.This testimony was corroborated al-most in exact words by Ilens Weinert, Harry Lalim, Richard Boyko,and Herbert Iireisel-man.Accordingly,I do not credit the denials of this statement by Martin Weinstein.1o The Company contends that the contract expired January 5, 1964, and the General'Counsel contends the contract expired January 6, 1964In view of my disposition ofthe issues of this case I find the exact date of expiration to be immaterial and do not,therefore,make a finding with regard thereto.n From the credited testimony of John Quirke, as corroborated by the testimony ofHarry Lalim,Hans Weinert, Richard Boyko,and Herbert Kreiselman.In making thesecredibility resolutions,Ihave taken into consideration the statements on direct testi-mony of Martin Weinstein and of employee Louis Martino to the effect that Weinsteindid not say that the shop would be closed on Monday but rather that it was Quirke whosaid that because there was no contract there would be no work on the following Mon-day, January 6.As heretofore stated, I do not credit Martin Weinstein'sdenial basedupon contradictions in his testimony and also upon my observations of him on thewitness stand.I found Martino to be rather vague in his testimony and do not credithis rather limited recollectionAccordingly,I find as stated above, that it was Weinsteinwho told the employees that they should not come in to work on the following Monday.Moreover,there was testimony that the employees had left their tools on the various jobson which they were working on Friday.Additionally, those who had brought their toolsto the shop had left them when they left on Friday evening. I,therefore,believe andfind that had there been a concerted walkout the employees would not have left theirtools behind in contemplation of finishing the various jobs to which they were to beassigned on the following week.Accordingly, I find that Weinstein did inform the em-ployees and instruct them that the shop would be closed to them on the following Monday. JOSEPH WEINSTEIN ELECTRIC CORP.33On the following Monday morning, January 6, 1964, the men reported to the shopaccompanied by Sol Friedman. Present at the time were John Quirke, Harry Lalim,Herbert Kreiselman, and Richard Boyko.A few minutes after the men arrived,MartinWeinstein arrived accompanied by his father and Al Margolin, Weinstein'sbrother-in-law.Sol Friedman, who had not been able to make contact with Wein-stein over the weekend, approached Weinstein upon the latter's arrival and asked himwhy Weinstein would not let the men go to work; that the contract had not expired.Friedman asked Weinstein to permit the employees to work while the new contractwas being negotiated.Weinstein retorted that as far as he was concerned the contractwas over; that he no longer had a contract with Local 150 F and that he was notletting the men go back to work. Friedman then again asked Weinstein to negotiateand Weinstein invited Friedman into the shop.However, Friedman suggested thatthey go down to the union hall, to which Weinstein consented. Friedman left withQuirke, Kreiselman, and Boyko.Lalim was left behind to wait for Hans Wcinert.When Weinert arrived, Martin Weinstein drove Lalim and Weinert down to theunion hall.i2During the trip to the union hall, the two employees told Weinstein that the latterwas foolish to cause trouble, that they did not want any trouble.This led to talkabout the contract.Weinstein said that he would give raises to certain men includingthe two who were in the car with them. He said he could work something out withthem, but there were certain men in the shop that he did not think deserved raisesand he would not do anything for them.Weinstein told Lalim and Weinert that theycould do what they wanted; that they did not have to do what Sol Friedman or JohnQuirke said they had to do.He further told Weinert and Lalim that he knew thistrouble was coming and that he was prepared for it.He told them that he was certainthat he could hold out longer than the men and the men should remember that SolFriedman did not lose money and that Weinstein would not lose money and that onlythemen would suffer.Weinstein further told Weinert and Lalim that he was notsatisfied with Sol Friedman and the way Friedman ran the Union.About this timethey arrived at the union hall.13When they arrived at the union hall, they immediately began to negotiate thecontract.Friedman presented the Local 150 F demands and Weinstein presented hisdemands and what he thought would be right for the men to accept and what he,Weinstein, would refuse.There was discussion regarding the hours and wages thatwere called for in the new contract.Weinstein again refused to raise wages exceptto a limited extent as to certain men.He did not want to grant a 35-hour week whichwas a shorter working week than that which prevailed under the expiring agreement.He stated that he was going to do away with the coffee breaks which he felt the menhad abused.There were also six paid holidays which he wanted to take away.Weinstein did agree to paid vacations for each of the men but he would not concedeto the demand for 2 percent severance pay.Ultimately, talk was channeled into whatindividual employees were worth.With regard to Lalim and Boyko, Weinstein waswilling to give them minimum mechanics' pay in 3 years; in other words he waswilling to phase it out over a 3-year period whereas the proposed contract called forminimum mechanics' pay for these two employees immediatelyMoreover, the con-tract demanded $130 as minimum mechanics' pay whereas Weinstein's proposal wasto give only $125 at the end of 3 years.Finally, after the negotiations had continued for some time with much bickering,Weinstein stated that they could not get together because the men had to do what SolFriedman decided for them; that Friedman was a "grandmother" who prevented themen from getting together with Weinstein.At this, Friedman offered to leave theroom to permit the men to discuss the contested matters directly with Weinstein.Weinstein consented and Friedman left. The employees and Weinstein then proceededto go over the contract once again.However, nothing was accomplished by this directdiscussion with the employees.There was no agreement on any of the items exceptthose which had been agreed to earlier. Finally Weinstein stated that he was preparedfor a long strike and whatever happened the men were going to be the ones who wouldsuffer for it.He added that if the men saw things his way they could get along becausehe was not going to be threatened and he was not going to be pushed; that he wasnot going to be forced into anything.He also stated that he could pick up and move,hire hew men and that, furthermore, he did not need the whole crew.He stated thathe could move to Brooklyn where he could open up another shop and guaranteesalaries to his employees.He stated that there was nothing more to say.12 From creditedtestimony of Quirke andLalim whichwas uncontroverted.11From uncontroverted testimony of Lalim and Weinert789-730-66-vol. 152-4 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDThereafter Sol Friedman came back in and asked how they had progressed. Themen informed Friedman that they could not get together with Weinstein, that thelatter was "sticking to his guns" and that he was not going to go along with anything.Then Friedman turned to Weinstein and asked him to let the men go back to work,that they would continue talking things over and to negotiate while the men wereworking.Weinstein refused, saying there was nothing really to negotiate.14Thereupon, the meeting broke up and the employees returned with Friedman topositions in front of the Respondent's shop where they picketed and carried placardswith the inscription, "lockout" thereon.The Union has continued such picketing upto and including the date of the hearing.It should be noted in connection with the foregoing, that two employees, LouisMartino and Joseph Acevida were not at the Monday meeting. Acevida was met by arepresentative of the Company and assigned to work on jobs for the Company thatday.Martino, a member of the Union, did not report on Monday as he was requiredto report for an Armed Services draft physical examination.He worked for a shorttime on the following day, Tuesday, having been met on the job by Al Margolin andassigned work outside and away from the Company's shop.However, after severalhours of work he was approached by two of the striking employees and asked to leavethe job because the employees had been locked out. After explaining that he neededthe work, Martino left the job.The record does not state for certain how long or onwhat jobs Acevida worked.He evidently was not working for the Company withina short time thereafter inasmuch as he did not figure in Weinstein's considerationswhen he signed a contract with Local 199 several weeks later.When the picketing began, Martin Weinstein called the New York State MediationBoard and asked to have a meeting with a mediator and Local 150 F. This meetingwas set for January 8.Weinstein also told the representative of the Board about thelockout signs and was advised to send a letter to the men asking them to return towork.Accordingly, on that day, Weinstein mailed by certified mail a letter addressedto the Union asking the men to return to work under the same conditions then prevail-ing.Sol Friedman testified that he did not receive this letter until some 7 weekslater.However, the return receipt shows that without question the Union receivedthe letter the following day, January 7, 1964, and I so find 15None of the men wereinformed of this letter until they received their own individual letter requesting themto return to work sometime in April, as hereinafter related.On January 8, 1964, a meeting between the parties was held before a mediator ofthe New York State Mediation Board. Present for the Company was Martin Wein-stein and for the Union were Sol Friedman, John Quirke, Harry Lalim, RichardBoyko, Herbert Kreiselman, and Hans Weinert.Again the contract was discusseditem by item and Weinstein remained adamant, refusing to consent to anything in thenew contract which varied in any way from the previous contract which had expiredby that time.Then he refused to consent to the minimum wages called for in thenew contract, to the 35-hour week, to a mechanics' minimum for Harry Lalim andRichard Boyko., As before, he confined his offer to a $5 per week increase for HansWeinert and John Quirke, and to giving Lalim and Boyko increases to bring them upto mechanics' level in 3 years.After this discussion the mediator sought to speak to each party separately.Firsthe spoke to Friedman who told the mediator that although the Union was demanding$130 a week minimum for mechanics, it would settle for $125 minimum since thatwas what was consistent with industry practice.With regard to severance paywhich the Union demanded at 2 percent, the Union was prepared to accept1percent exactly as the other shops in the industry had.However, Friedman toldthemediator that Local 150 F would have to insist upon payment to Lalim andBoyko of $125 per week, the minimum mechanics' pay, because of the fact that theseemployees were doing mechanics' work.With regard to Weinert and Quirke, Local150 F was ready to accept a $5 raise each year of the contract and was willing toaccept a 3-year contract.Thereafter, the mediator went into a separate room withWeinstein and in a very few minutes came back and explained that Weinstein refusedto go beyond what he had already proposed. The meeting then ended, Weinsteinexpressing a desire to meet again, but Friedman expressing reluctance.1e14From credited testimony of Lalim, Boyko,Quirke, and Friedman which did notmarkedly differ from Weinstein's version of the negotiations.15I find incredible Friedman's testimony that he did not see the letter until 7 weeks later.11From the credited testimony of Friedman and Boyko as corroborated by testimonyand admissions of Martin Weinstein. JOSEPH WEINSTEIN ELECTRIC CORP.35The next contact between Weinstein and any of the employees occurred later in thesame week when Hans Weinert and Harry Lalim proceeded to a public fountain whichhad been decorated with Christmas lights by the Company. These employees, whohad been picketing, heard that the Company was now taking down the lights, usingemployees who had been hired since the picketing began.Lalim and Wemert in-formed the men who were doing the work that the Company's regular employees hadbeen locked out and there was a union dispute. They further told the working em-ployees that the latter should not be working there, that if they wanted to work theyshould call Sol Friedman and try to get jobs through Local 150 F.The men were just about to leave with Lalim and Weinert to go down to the Local150 F hall when Weinstein approached.Weinstein was angry.Weinert stated toWeinstein that he could not understand why Weinstein would not go along with theproposed contract, that Local 150 F was not asking too much.Weinstein told Weinertthat he was prepared to go for a long stretch and that no one was going to force himinto conceding.Then Weinstein turned to Lalim and Weinert and said, in effect, thatLalim and Weinert were "all right," that if only they were involved something couldprobably be worked out between them, but there were other people and he didn'tthink he could work things out.Then Weinstein stated that he was fed up with thedemands, he was fed up with Local 150 and he was fed up with Sol Friedman. Hethen asked Lalim and Weinert to go back to the other regular employees and talkthings over between them instead of with Sol Friedman, because whenever Friedmanwas in the picture he came between Weinstein and the men. Then Weinstein againbecame angry and stated that he would work and the men not work; that the employeeswould "hop around from shop to shop" and in the long run they were going to losemoney.He promised that if the employees stayed with him they would make money.Then Weinstein again tried to induce Weinert and Lalim to talk to the regular em-ployees alone and without Friedman being present and induce the men to come to anagreement with the Company alone.He further stated that it was going to be verycold and after a few weeks the offer that he was making to the men would probablysound better but that hewas willingto have the men stay out a long time becausehe could stand it.He told Lalim and Weinert that in 6 months or so they would seethat things were not so good around the electrical field and maybe they would give hima call and he could work something out with them.i7It should also be notedin connectionwith the picketing, that during that first weekof picketing, Quirke shouted to Weinstein from the picket line "Are you going to worknonunionforever?"Weinstein answered, "If I have to I will," and also, "Well, there are other unions." 18To keep his businessgoing,Weinsteinenlistedthe services of two of his supervisoryemployees, Al Margolin, his brother-in-law, and William Ankudavich.Weinsteinadmitted that before January 6, 1964, these men were supervisors but that when hewas forced to work without employees, Ankudavich, Margolin, and Weinstein, him-self,worked as employees, and performed mechanics' work on the jobs which theCompany had to perform. Thereafter, the Company placed an advertisement in thelocal newspapers and on or about January 8 or 9, through one of these ads, WeinsteinhiredAnthony Paras.As things turned out, Paras happened to be a member ofLocal 199On January 21, 1964, Weinstein received a call from a man who saidhe was from Local 199 and asked Weinstein to come down to the Local 199 office.Weinstein did so and when he arrived there he met with this man, identified only as"Joe," who told Weinstein that on that day there were three employees who weremembers of Local 199, TonyParas, BillAnkudavich, and Al Margolin.At thattime these were the only three individuals whom Weinstein had working.19After Local 199 informed Weinstein that it had signed up the employees, Weinsteinasked these three if this was so and the men answered that they had signed.WhenWeinstein was at the Local 199 union hall on that day he had a discussion with MichaelGordon the Local 199 president, and they decided that they could get together ona contract.While he was leaving, Weinstein told Gordon he could use some help17 From the credited testimony of Harry Lalim and Hans Welnert.Iwas most im-pressedwith Lalim and considered him to be a most forthright witness. I was alsoimpressed with Hans Weinert who struck me as being an extremely honest individual.It should be noted in connection with this testimony that Weinstein did not refutethe same.ze From the credited testimony of Hans Wetnert which was not denied by Weinstein.19 It should be noted that Weinstein admitted on the stand that had there been moreemployees working Ankudavichand Margolinwould have gone back to supervisory work. 36DECISIONSOF NATIONALLABOR RELATIONS BOARDand Gordon gave him two men whom Weinstein took on as regular employees.OnJanuary 23, Weinstein signed a contract with Local 199. That contract was continuedin effect up to and including the date of the hearings herein.As heretofore noted, the contract that was signed contained a 7-day union-securityclause whereby all employees covered by the agreement were required to becomemembers of the Union within 7 days of the beginning of their employment.With regard to Local 199, Michael Gordon, president of 199, stated that he wasthe one who negotiated and entered into the contract with the Company.While henegotiated the contract with Weinstein and before he entered into it be asked Wein-stein whether the latter had a contract with any other union.Weinstein's reply was inthe negative.The contract was negotiated at the office of Local 199 and was signedthere and neither Gordon nor any other representative of Local 199 ever went to theCompany's place of business.With regard to the majority question, Gordon testifiedthat one employee, Anthony Paras, was a member of the Union when he went towork at Weinstein's and the other two employees, Al Margolin and WilliamAnkudavich, came to the union offices to sign their cards.When Gordon spoke toWeinstein,Weinstein told him that he only had the three employees and thereforeGordon thought at the time and was positive that Local 199 represented a majorityof the Company's employees.20As heretofore alluded to, the Company, through Martin Weinstein, on April 22,1964, sent letters to each of the employees to the effect that their jobs were open tothem.This letter was virtually uniform and was sent to all of the employees.Theonly employee who did not receive such letter was Harry Lalim, and he did not receiveit because he was out for the day and his landlord refused to sign for it when deliverywas attempted.21C. Concluding findings1.As to the lockoutThe General Counsel contends that the failure of the Company's employees towork after January 3, 1964, was the result of the Company's failure and refusalto continue in full force and effect the terms and conditions of its agreement withLocal 150 F until the expiration date thereof, and that this failure and refusal wasmanifested by the Company's announced lockout of the employees on the eveningof January 3, and its refusal to permit the employees to work on January 6.Hefurther contends that the motivation for this company action was the failure of theCompany and Local 150 F to reach an agreement for the period following January 6,1964, and also the often expressed sentiment of Martin Weinstein that he was un-happy with Local 150 F and preferred that the employees join Local 199.TheCompany, on the other hand, contends that the failure to work was the result ofan economic strike undertaken by the employees because they had adopted a "nocontract, no work" policy. I find merit in the General Counsel's contentions.As found above, on the afternoon of January 3, Martin Weinstein caused the em-ployees to assemble in the basement of the Company's premises and told them, ineffect, that he wanted them in Local 199, that he could not consent to the termsand conditions of the proposals submitted by Local 150 F, and that the contract wasover and there was not going to be any work on the following Monday (January 6).On the following Monday, the employees, accompanied by Sol Friedman, theLocal 150 F business agent, assembled in front of the Company's shop and after arequest by Friedman to Weinstein that the employees be permitted to work, Wein-stein refused to let the men work.The same request was repeated and the samerefusalmade later that day at the offices of Local 150 F when all parties wereassembled for the negotiation meeting.Thus it is clear, and I find, that the Company locked out its employees on Mon-day morning, January 6, 1964.Although the exact reason for the lockout is notas clear as the lockout itself, it may reasonably be inferred that the lockout wasmotivated by at least two related antiunion considerations.First there is the oftenand emphatically expressed desire of Martin Weinstein to have the employees ceasetheir allegiance to Local 150 F and to affiliate with Local 199. Second, if the men20 From the unrefuted testimony of Michael Gordon which I credit2 'This letter of April 22 was addressed to each employee and read as follows:There is presently an opening in the position you previously held in our firm. Ifyou would like to come back to work let me know.Yours truly,(S)Martin Weinstein. JOSEPH WEINSTEIN ELECTRIC CORP.37.remained with Local 150 F, Weinstein desired a strong economic wedge with whichto force Local 150 F and his employees to accept the conditions which he imposedas requisites for his renewing the bargaining agreement then expiringRegardlessof whether the motivation was either one or both of the foregoing, the layoffresulting from the lockout was discriminatory in that it tended to discourage mem-bership in Local 150 F and to destroy the latter's majority status among the Com-pany's employees.The Board has held that a lockout so motivated and without good economicjustification is violative of Section 8 (a) (3) and (1) of the Act and I so find 22The question remains regarding the duration of the lockout and the status ofthe locked out employees.As heretofore set forth, on January 6, after the morn-ingmeeting at the Local 150 F offices, the employees began picketing the Com-pany's premises with signs informing that they had been locked out.Martin Wein-stein thereupon telephoned the New York State Mediation Board apprising themof this development, and upon the advice of one of the mediators, sent a letterto Local 150 F, attention Sol Friedman, informing the said union that if the em-ployees wished to work "under the terms and conditions as were previously enjoyed,"they were welcome back.This letter was sent by certified mail and the returnedreceipt, dated January 7, 1964, shows that the letter was received and signed for atthe offices of Local 150 F on that day.Although Sol Friedman testified that he was not made aware of this offer to themen to return to work until some 7 weeks later, I have heretofore found incrediblethis testimony and find that as a matter of fact the Union was informed of the offerto the men to return to work on the 7th of January. Because the offer was un-equivocal and did not contain conditions other than that the men return to workunder the terms and conditions previously enjoyed, which would have placed themin status quo, I find that on January 7 the Company effectively ended the lockout.Accordingly I find that the lockout lasted only 2 days.While it may be true thatthe men were not apprised of this letter until the day of the hearing and althoughindividual letters were sent to the employees offering them work on April 22, theJanuary 6 notification to Local 150 F as the bargaining agent for the employees wasequivalent to personal notice to the employees and I therefore find that each em-ployee was effectively notified that his job was opened to him and that he could returnto work under the terms and conditions then prevailing on January 7.By opera-tion of law, therefore, the discrimination against the employees ended on that day.Because the employees continued to remain out of work, after January 7, their statuschanged from discriminatees to strikers. I further find that these employees wereunfair labor practice strikers for reasons hereinafter set forth 232.The refusal to bargaina.The appropriate unit and the Union's majority statusBecause the Company was engaged wholly in the electrical contracting businessand because its employees were all electrician-mechanics or helpers, I find that allemployees of the Company employed at its 423 Ninth Avenue, city and State ofNew York plant, excluding office clerical employees, guards, and supervisors asdefined in Section 2(11) of the Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(b) of the Act.On January 3, 1964, the Company had in its employ seven employees, six of whomwere members of Local 150 F. I have found heretofore that these employees wereeither discriminatees or unfair labor practice strikers on and after January 3, 1964.For that reason and for reasons hereinafter set forth I further find and concludethat the Union, Local 150 F, represented a majority of the Respondent's employeesat all critical times herein the unit hereinabove found to be appropriate.b.The unlawful refusals to bargainThe General Counsel contends that by locking out its employees, by Weinstein'sstatement with regard to his disagreement with Local 150 F and by other conductwhich was calculated to weaken the position of Local 150 F as the bargaining agentof the Company's employees, the Company refused to bargain in violation of Sec-22 J RSimplot Company,145 NLRB 171.2a It should be noted that after he sent the letter of January 6, Weinstein made nofurther statements with regard to keeping the men from their jobsTherefore, it cannotbe claimed that the lockout remained in effect after that date because of any actions orstatements on the part of Weinstein. 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion 8(a)(5) of theAct.The Company,on the other hand,argues that it neverrefused to bargain and that Weinstein at all times was willing to sit down anddiscuss the bargaining issues, such willingness being exemplified by Weinstein's ex-pressed desire for additional meetings at the end of the meeting before the mediatoron January 8. Indeed,according to the Company,itwas theUnionwhich firstneglected to press its demands and ask for bargaining meetings until the then-current contract was virtually ended and then,at the last session with the mediator,refused additional meetings.While I agree thatLocal 150 F,through Sol Friedman,was more than a littlenegligent in pursuing bargaining after notifyingthe Companyof the pending ex-piration of the then-current contract,I nevertheless conclude that there is merit inthe General Counsel's contention that the company conduct constitutes an unlawfulrefusal to bargain.The Board 24 and the courts25have held that under ordinarycircumstances an employer may remain obdurate in his position on bargainingissues and his failure to concede will be considered lawful hard bargaining ratherthan a refusal to bargain.Thus, ifnothing more appeared here, Weinstein's adamantposition regarding the proposalsof Local150 F and his unwillingness to concede onmost items proposedby Local 150 F would probably havebeen considered merelylawful hard bargaining.However, I cannot ignore the other circumstances whichsurrounded the actual bargaining and which,I find, were such as to amply demon-strate thatWeinstein's bargaining was not conducted in a good-faith effortto reachan agreement with his employees representative.In reaching the foregoing conclusion,I have consideredthe lockoutitself and Wein-stein's original refusals onMonday, January 6, to take the employeesback whilenegotiations were in progress.I have further considered the eventswhichled up tothe lockout such as Weinstein's often expressed hostility to Local 150 F and his at-tempts to persuade his employees to affiliatewith Local199, through none of themwanted to become members of the said local. I have also considered Weinstein'sproposal to his employees that they enter into agreementswithhim and to disregardLocal150 F.Such a proposal was Weinstein'sattempt,while the strike was inprogress,to induce employees Weinert and Lalim to persuade the employees to try toreach an agreement separately with him and to ignore their bargaining representative.This demonstrated pattern of attempts to subvert the statusof Local150 F and todestroy its majority,allof which occurred while collective-bargaining negotiationswere in progress or pending,establishes that the Respondent failed to bargain in goodfaith in violation of Section 8(a) (5) of the Act.263.The assistance to Local 199As set forth above, after the lockout commenced and the strike continued, theCompany assigned to production work on jobs undertaken by the Company two indi-viduals, Al Margolin and Bill Ankudavich, whom Weinstein admitted were supervisorsbefore the lockout and strike and who would once again supervise when there wouldbe working a large enough work force. I find that although they were temporarilyperforming at rank-and-file level, Margolin and Ankudavich were supervisors at alltimes material herein.On or about January 9, 1964, the Respondent hired Anthony Paras who was amember of Local 199. On January 21, Weinstein, at the request of Local 199, visitedthe latter's office and agreed to recognize Local 199 on the strength of Paras' member-ship and the information conveyed to Weinstein by Local 199 representatives thatMargolin and Ankudavich had also signed up with Local 199.On that same day,Weinstein informed Local 199 that he could use two more men and he was assignedtwo additional Local 199 members.On January 23, 1964, Weinstein signed an agree-ment containing a 7-day union-security clause with Local 199.Thus on the day it recognized Local 199, January 21, 1964, the Company had inits employ three members of Local 199, two of whom I have found to be supervisors.Also in the Company's employ on that day were six regular employees who wereengaged in a strike against the Company which strike was caused by, and was theresult of, the Respondent's unfair labor practices, herein above found.Therefore,these striking individuals were unfair labor practice strikers who were entitled to rein-statement to their jobs regardless of replacements hired by the Company.Accord-ingly, they were members of the unit to be included in any assessment of majority.24 Dierks Forests, Inc,148 NLRB 923.25 N.L R.B. v. American National Insurance Co,343 U.S., 395, 404.26 SeeJ. R. Simplot Company,145 NLRB 171. JOSEPH WEINSTEIN ELECTRIC CORP.39Therefore, out of nine individuals, three were either members of Local 199 or hadsigned cards.Of these three, two were supervisors who cannot be included in the unit.The remaining Local 199 member cannot be included because he was a replacementfor unfair labor practice strikers.As a result, on the day of recognition there wereno employees in the unit heretofore found to be appropriate who were members ofLocal 199.Accordingly, Local 199 was not the majority representative of the Com-pany's employees.Nor was the situation improved any on January 23, the date the contract wasentered into between Local 199 and the Company.On that date there were threeLocal 199 members and six nonmembers who could be considered employees.Clearly, Local 199 did not enjoy majority status at any time, either when recognitionwas extended by the Company or when the contract was executed several days later.It follows, therefore, that by recognizing and entering into an agreement withLocal 199 at a time when the latter did not represent a majority of the Company'semployees, the Company unlawfully assisted Local 199 and thereby violated Section8(a)(2) and (1) of the Act. It further follows that Local 199 having received un-lawful assistance from the Company which was violative of Section 8(a)(2) of theAct, itself engaged in restraint and coercion under Section 8(b)(1)(A) of the Actby entering into the agreement.Additionally, it follows, and I further conclude and find, that by entering into acontract with a union-security provision and enforcing the said union-security pro-vision of the said contract and giving full force and effect to the same, the Companyfurther violated Section 8(a)(1), (2), and (3) of the Act because at the time suchunion-security agreement was entered into, and at all times during which it was en-forced, Local 199 was not, in fact, the representative of an uncoerced majority of theRespondent's employees, and the contract required membership in the Union as acondition of employment.27 Since the union-security clause and the enforcement ofthe same by the Company constituted a violation of Section 8(a)(3) of the Act be-cause of its discriminatory and coercive nature, the enforcement by Local 199 wastherefore violative of Section 8(b) (2) of the Act 28Local 199 contends that it was unaware that there was any other union in the pictureat the time that it received recognition from the Company and entered into a contractwith it.It argues, therefore, that it acted in perfect good faith and that it cannot beguilty of any violation of the Act in so doing. I do not find merit in this contention.The Board and the courts have held that nothing in the Act prescribesscienterasan element of unlawful assistance such as involved in the instant case.The activitymade unlawful by Section 8(a) (2) and Section 8(b) (1) (A) is employer support of aunion which does not enjoy majority status.Here that support was an accomplishedfact.Even if the union in good faith mistakenly sought recognition from theCompany and entered into a contract with it, the employees rights have been invadedand, therefore, it follows that this prohibited conduct cannot be excused by a show-ing of good faith.29Finally, both the Company and Local 199 contend, as heretofore alluded to, thatLocal 150 F abandoned the employees and abandoned the shop and that, therefore,the recognition by the Company of Local 199 and the entry into and enforcement ofthe contract could not have been violative of the Act inasmuch as Local 199 was theonly union in the picture at the time, and, furthermore, there could not have been aquestion concerning representation. I find that Local 150 F did not in any mannerabandon the employees who were members of it and who were employed by theCompany. This is exemplified not only by its request to bargain but by the picketingwhich was continued up to and including the date of the hearing.Certainly, suchpicketing and such demand for bargaining and the charge in this case which was filedin February 1964, all indicate that there was a continued interest in the shop byLocal 150 F.In so concluding, I do not overlook the apparent agreement between Local 150 Fand Local 3, which, I find, was jurisdictional in nature.While the record leaves nodoubt that to some extent, at least, the representation offered by Local 150 F to itsemployee members left something to be desired, I cannot conclude that Local 150 F21 SeeAaronTrosch, Ivan E Trosch, and Melvin E. Trosch d/b/a Maryland News Com-pany,138 NLRB 215, enfd. 321 F. 2d 692 (C.A. 4) ;Duralite Co., Inc.,132 NLRB425, 42888FioreBrothersOilCo.,Inc.,137NLRB191;Downtown Bakery, Corp.,139NLRB 1352.29 SeeBernhard-Altmann TexasCorp Y. N.L.R.B.,366 U.S. 731, affg 122 NLRB 1289;Air MasterCorporation,142 NLRB 181. 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDabandoned the employees merely because Local 150 F had agreed with Local 3 thatthe employees of the Company's shop could, if they elected, become members ofLocal 3, and that if a majority so desired Local 150 F would step out of the picture.In point of fact this was never accomplished and Local 150 F remained the bargainingrepresentative of the Company's employees.30V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe conduct of the Respondents set forth in section IV, above, occurring in con-nection with the operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.VI.THE REMEDYIthaving been found that the Respondents have engaged in certain unfair laborpractices, it will be recommended that the Board issue an Order requiring that theycease and desist therefrom, and take certain affirmative action, including the post-ing of appropriate notices designed to effectuate the policies of the Act, as amended.Having found that Joseph Weinstein Electric Corp., the Company herein, violatedSection 8(a)(1), (2), and (3) by recognizing and entering into a union-security con-tractwith Local 199 at a time when the said Local 199 was not the majorityrepresentative of the Company's employees and by enforcing and maintaining theunion-security provisions, I shall recommend that the Company cease and desistfrom enforcing and maintaining such contract and withdraw and withhold all rec-ognization from Local 199 or any successor as collective-bargaining representativeof its employees unless and until such labor organization shall have been certifiedby the Board.Having found that Local 199 violated Section 8(b)(1) (A) and (2) by demand-ing and accepting recognition and entering into a union-security contract with theCompany at a time when Local 199 was not the majority representative of the Com-pany's employees and by enforcing and maintaining the union-security provisions,I shall recommend that Local 199 cease and desist from enforcing and maintainingsuch contract and cease and desist from demanding or accepting recognition fromthe Company as the collective-bargaining representative of the Company's employeesunless and until it shall have been certified by the Board.It having been found that the Company has unlawfully refused to bargain withLocal 150 F, I shall recommend that the Company shall, upon request, bargaincollectively with Local 150 F as exclusive bargaining representative of its employeesand, if an understanding is reached, embody the same in a signed agreementIthaving been found that the Company has discriminated against its employeesin violation of Section 8 (a) (3) and (1) by locking them out, it is recommended thatthe Respondents make whole each of the said employees for any loss he may havesuffered as a result of the discrimination against him.However, because the Re-spondent effectively ended the lockout on January 7, 1964, such backpay shall belimited to January 6 and 7, 1964. It will also be recommended that upon applica-tion the Company offer to each of the aforementioned employees found above to beunfair labor practice strikers, immediate and full and unconditional reinstatementto their former or substantially equivalent positions, without prejudice to theirseniority and other rights and privileges.Itwill be further recommended, in view of the nature of the unfair labor prac-tices found to have been engaged in by the Company, that it cease and desist frominfringing in any manner upon the rights guaranteed employees by Section 7 oftheAct.Upon the foregoing findings of fact and upon the entire record in the case, I makethe following:CONCLUSIONS OF LAW1.JosephWeinsteinElectric Corp.,isan employer within the meaning of Sec-tion 2(2) of the Actand is engaged in commercewithin themeaning ofSection 2(6)and (7) of the Act.801 find perfectly understandable the frustration of Martin Weinstein in being unableto obtain larger and more profitable contracts for his firm because of the jurisdictionalagreement between Local 150 F and Local 3However, there is nothing violative ofthe Act with regard to such agreements and though they work a definite hardship onemployers such as Weinstein, it is for the Congress and not for the Board to remedythe same.Moreover, this is not an issue in this proceeding. JOSEPH WEINSTEIN ELECTRIC CORP.412.UnitedMechanics'Union, Local 150 F, Amalgamated Meat Cutters andButcherWorkmen of North America, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3.Local 199, Industrial Workers of Allied Trades, is a labor organization withinthe meaning of Section 2(5) of the Act.4.By locking out its employees on January 6 and 7, 1964, the Respondent hasdiscriminated against such employees in violation of Section 8(a)(3) and (1) ofthe Act.5.By recognizing, and entering into and enforcing a contract containing a union-security provision with, Local 199, Industrial Workers of Allied Trades, at a timewhen the said union was not the majority representative of its employees, JosephWeinstein Electric Corp., violated Section 8(a)(1), (2), and (3) of the Act.6.By demanding and accepting recognition from and entering into a contract withJoseph Weinstein Electric Corp., at a time when it was not the majority representa-tive of the said Company's employees and by enforcing and maintaining the con-tractwhich contained a union-security clause, Local 199, IndustrialWorkers ofAlliedTrades engaged in unfair labor practices within the meaning of Sec-tion8(b)(1)(A) and (2) of the Act.7.All employees employed by Joseph Weinstein Electric Corp., at its shop at423 Ninth Avenue in the city and State of New York, exclusive of office clericalemployees, guards, and supervisors as defined in Section 2(11) of the Act, con-stitute a unit appropriate for the purposes of collective bargaining within the mean-ing of Section 9(b) of the Act.8.At all times since prior to November 6, 1963, United Mechanics' UnionLocal 150 F, Amalgamated Meat Cutters and Butcher Workmen of North America,AFL-CIO, has been the exclusive representative of Joseph Weinstein Electric Corp.'semployees in the aforesaid unit for the purpose of collective bargaining within themeaning of Section 9(a) of the Act.9.By refusing on and after November 6, 1963, to bargain with the said Local150 F as the exclusive bargaining representative of its employees in the aforesaidunit, JosephWeinstein Electric Corp., has engaged in and is engaging in unfairlabor practices proscribed by Section 8(a)(5) and (1) of the Act.10.The strikeengagedin by the employees of Joseph Weinstein Electric Corp.,on and after January 7, 1964, was, from its inception, an unfair labor practice strike.11.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoingfindings offact and conclusions of law and uponthe entire record in this case, and pursuant to Section 10(c) of the National LaborRelationsAct as amended it is recommended that:A. Joseph Weinstein Electric Corp., its officers, agents, successors,and assignsshall:1.Cease and desist from:(a)Recognizing or contracting with Local 199, IndustrialWorkers of AlliedTrades, or any successor thereto, as the representative of any of its employees forthe purpose of dealing with said labor organization concerning grievances, labordisputes,wages, rates of pay, hours of employment, or other terms or conditionsof employment, unless and until said labor organizations shall have been certifiedby the Board as the exclusive representative of its employees.(b) Enforcing or maintaining its collective-bargaining contract with the abovelabor organization entered into on or about January 23, 1964, or any modifications,extensions,supplements, or renewals thereof, unless and until said labor organiza-tions shall have been certified by the Board as the exclusive representative of suchemployees.(c)Refusing to bargain collectively with United Mechanics' Union Local 150 F,Amalgamated Meat Cutters & Butcher Workmen of North America, AFL-CIO,as the exclusive representative of its employees in the appropriate unit described asfollows:All employees of Joseph Weinstein Electric Corp., employed at its 423 NinthAvenue, City and State of New York shop, excluding all office clerical em-ployees, guards, and supervisors as defined in Section 2(11) of the Act.(d) Interfering with the efforts of the aforesaid Local 150 F to negotiate for orrepresent the employees in the said appropriate unit as the exclusivebargainingagent, by locking out the employees who are members of the said union. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Discouraging membership in or activities on behalf of United Mechanics'Union Local 150 F, Amalgamated Meat Cutters & Butcher Workmen of NorthAmerica, AFL-CIO, or any other labor organization of its employees, by dis-criminatorily locking out the said employees or by discriminating against them inany other manner in regard to their hire and tenure of employment or any term orcondition of employment.(f) In any other manner, interfering with, restraining, or coercing employees inthe exercise of their rights to self-organization, to form, join, or assist the above-named United Mechanics' Union Local 150 F, Amalgamated Meat Cutters & ButcherWorkmen of North America, AFL-CIO, or any other organization, to bargaincollectively through representatives of their own choosing, to engage in concertedactivities for the purpose of collective bargaining or mutual aid or protection, orto refrain from any or all such activities, except to the extent that such right maybe affected by an agreement requiring membership in labor organization as a con-dition of employment, as authorized in Section 8(a)(3) of the Act, as amended.2.Take the following affirmative action designed to effectuate the policies of theAct:(a)Withdraw recognition from Local 199, Industrial Workers of Allied Trades,as the exclusive bargaining representative of its employees unless and until said labororganization shall have been certified by the Board as the exclusive representative ofsuch employees.(b)Upon request bargain collectively with United Mechanics' Union Local 150 F,Amalgamated Meat Cutters & Butcher Workmen of North America, AFL-CIO, asthe exclusive representative of the employees in the unit set forth above, with respectto rates of pay, wages, hours of employment, and other conditions of employment, andif an understanding is reached, embody the same in a signed agreement.(c)Make whole John Quirke, Harry Lalim, Richard Boyko, Herbert Kreiselman,Hans Weinert, and Louis Martino for any loss of pay each may have suffered by pay-ment to each of them a sum of money equal to that which he would normally haveearned on January 6 and 7, inclusive by reason of the lockout during said period,less his net earnings during said period, with interest thereon at the rate of 6 percentper annum.(d)Upon application, offer to John Quirke, Harry Lalim, Richard Boyko, HerbertKreiselman, Hans Weinert, and Louis Martino immediate and full reinstatement totheir former or substantially equivaent positions, without prejudice to seniority orother rights and privileges.(e) Preserve and, upon request, make available to the Board and its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to determinebackpay due.(f)Notify each of the above-named employees, if presently serving in the ArmedForces of the United States, of his right to full reinstatement upon application, inaccordance with the Selective Service Act, and the Universal Military Training andService Act of 1948, as amended, after discharge from the Armed Forces(g) Post at its plant in New York, New York, copies of the attached notice marked"Appendix A." 31 Copies of saidnoticeto be furnished by the Regional Director forRegion 2, shall, after being duly signed by an authorized representative of thesaid Company, be posted by the Company immediately upon receipt thereof and bemaintained by it for a period of 60 consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reasonablesteps shall be taken by said Company to insure that said notices are not altered, de-faced, or covered by any other material.(h)Notify the said Regional Director in writing within 20 days from the date ofthisDecision and Recommended Order, what steps the Company has taken to complytherewith.32311n the event that this Recommended Order shall be adopted by the Board the words"a Decision and Order" shall be substituted for the words "the Recommended Order ofa Trial Examiner" in the notice In the further event that the Board's Order is en-forced by a decree of a United States Court of Appeals, the words "a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"a Decision and Order."In the event that this Recommended Order is adopted by the Board this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith." JOSEPH WEINSTEIN ELECTRIC CORP.43B. Local 199, Industrial Workers of Allied Trades, its officers, agents and rep-resentatives shall:1.Cease and desist from:(a)Demanding or accepting recognition from or contracting with Joseph WeinsteinElectric Corp., as the representative of its employees for the purpose of dealing with itconcerning grievances, labor disputes, wages, rates of pay, hours of employment, orother conditions of employment unless and until it shall have been certified by theBoard as the exclusive representative of said employer's employees.(b)Enforcing or maintaining its collective-bargaining contract with the aboveemployer entered into on or about January 23, 1964, or any modifications, extensions,supplements, or renewal thereof, unless and until it shall have been certified as theexclusive representative of said employer's employees.(c) In any like or related manner, restraining or coercing employees of the aboveemployer in the exercise of their right to self-organization, to form labor organiza-tions, to loin or assist any labor organization, to bargain collectively through rep-resentatives of their own choosing, to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection and to refrain from any orall such activities.2.Take the following affirmative action which I find will effectuate the policies ofthe Act:(a) Post at its offices and meeting hall and at the plant of the above employer atNew York, New York, the attached notice marked "Appendix B." 33 Copies of suchnotice, to be furnished by the Regional Director for Region 2, shall, afterbeing duly signed by an authorized representative of the aforesaid Union, be postedimmediately upon receipt and be maintained for a period of 60 consecutive daysthereafter, in conspicuous places, including all places where notices to members andto employees of said employer are customarily posted.Reasonable steps shall betaken by the said Union, Local 199, to insure that such notices are not altered, defaced,or covered by any other material.(b)Notify the Regional Director for Region 2, in writing, within 20 daysfrom the date of receipt of this Decision and Recommended Order, what steps saidUnion, Local 199, has taken to comply herewith.34asSee footnote 31,supra.34If this Recommended Order is adopted by the Board, this provision shall be modifiedto read"Notify theRegional Director,inwriting,within 10 days from the date of thisOrder,whatsteps the Respondent has taken to comply herewith "APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National RelationsBoard, and in order to effectuate the policies of the National Labor Relations Act,as amended, we hereby notify our employees that:WE WILL NOT discourage membership in United Mechanics' Union Local 150F, Amalgamated Meat Cutters & Butcher Workmen of North America, AFL-CIO, or any other labor organization by locking out our employees, or in anyother manner discriminating as to the hire and tenure or other term or conditionof employment of any of our employees.WE WILL NOT recognize or contract with Local 199, Industrial Workers ofAllied Trades, as representative of our employees unless and until that organiza-tion has been certified by the National Labor Relations Board as the exclusiverepresentative of our employees.WE WILL NOT enforce the contract entered into with Local 199, IndustrialWorkers of Allied Trades on or about January 23, 1964, unless and until the saidlabor organization has been certified by the National Labor Relations Boardas the exclusive representative of our employees.WE WILL, upon request, bargain collectively with United Mechanics' UnionLocal 150 F, Amalgamated Meat Cutters & Butcher Workmen of North America,AFL-CIO, as the exclusive bargaining agent of the employees in the appropriateunit with respect to rates of pay, wages, hours of employment or other conditionsof employment, and, if an understanding is reached, embody such understandingin a signed agreement. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe appropriateunit is:All employees employed at our 423 Ninth Avenue, city and State of NewYork plant, excluding office clerical employees, guards, and supervisors asdefined in the Act.WE WILL offer to John Quirke, Harry Lalim, Richard Boyko, Herbert Kreisel-man, HansWeinert, and Louis Martino, upon unconditional application, im-mediate and full reinstatement to their former or substantially equivalent posi-tions, without prejudice to their seniority or other rights and privileges, and willmake them whole for anyloss of earningssuffered as a result of the discrimination!against them.WE WILL NOT in any other manner interfere with, restrain, or coerce our em-ployees, in the exercise of their rights to self-organization, to form, join, or assistUnited Mechanics' Union Local 150 F, Amalgamated Meat Cutters & ButcherWorkmen of North America, AFL-CIO, or any other labor organization, tobargain collectively through representatives of their own choosing, and to en-gage in other concerted activity for the purpose of collective bargaining or othermutual aid or protection or to refrain from any or all such activities.All our employees are free to become, remain, or refrain from becoming or remain-ing, members of any labor organization.JOSEPH WEINSTEIN ELECTRIC CORP.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of postingand must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, Fifth Floor,Squibb Building, 745 Fifth Avenue, New York, New York, Telephone No. 751-5500, ifthey have any questions concerning this notice or compliance with its provisions.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National Rela-tions Board and in order to effectuate the policies of the National Relations Act, wehereby notify our members that:WE WILL NOT demand or accept recognition from, or contract with, Joseph,Weinstein Electric Corp., as representative of its employees unless and until wehave been certified by the National Labor Relations Board as the exclusive rep-resentative of its employees.WE WILL NOT enforce the contract entered into with the above employer onor about January 23, 1964, unless and until we have been certified by the NationalLabor Relations Board as the exclusive representative of its employees.WE WILL NOT in any like or related manner, interfere with, restrain, or coerceemployees of the above employer in the exercise of their right to organize; to.form, to join, or assist, a labor organization; to bargain collectively through bar-gaining agents chosen by themselves; to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protection; to refrainfrom any such activities, except to the extent that the right to refrain is limitedby the lawful enforcement of a lawful union-security agreement pursuant toSection 8(a)(3) of the Act, as amended.LOCAL 199 INDUSTRIAL WORKERS OF ALLIED TRADES,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Members and employees may communicate directly with the Board's RegionalOffice, Fifth Floor, Squibb Building, 745 Fifth Avenue, New York, New York, Tele-phone No. 751-5500, if they have any questions concerning this notice or compliancewith its provisions.